Citation Nr: 0739745	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to retroactive pay for individual unemployability 
benefits at the current rate instead of 1990 rate with cost 
of living increases under 38 U.S.C.A. § 1114.  

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1953 to April 
1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 Notice of Award from the RO.  


FINDINGS OF FACT

On August 21, 2007, the veteran notified the Board of his 
intent to withdraw his appeal in writing and prior to the 
promulgation of a decision in the appeal as to the issue of 
entitlement to retroactive pay for individual unemployability 
benefits under 38 U.S.C.A. § 1114.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.

On August 21, 2007, the Board received an Authorization to 
Withdraw Appeal signed by the veteran, which expressed his 
desire to withdraw the issue of entitlement to retroactive 
pay for individual unemployability benefits under 38 U.S.C.A. 
§ 1114.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the veteran's claim of entitlement to 
retroactive pay for individual unemployability benefits under 
38 U.S.C.A. § 1114 is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


